This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BRYCE FRANKLIN,

 3          Plaintiff-Appellant,

 4 v.                                                                     No. A-1-CA-37536

 5 CLIFFORD BEARDEN,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF CIBOLA COUNTY
 8 Pedro G. Rael, District Judge

 9 Bryce Franklin
10 Santa Rosa, NM

11 Pro Se Appellant

12 Clifford Bearden
13 Grants, NM

14 Pro Se Appellee


15                                  MEMORANDUM OPINION

16 VANZI, Judge.

17   {1}    Summary affirmance was proposed for the reasons stated in the notice of

18 proposed summary disposition. No memorandum opposing summary affirmance has

19 been filed and the time for doing so has expired.
1   {2}   AFFIRMED.

2   {3}   IT IS SO ORDERED.


3
4                               LINDA M. VANZI, Judge

5 WE CONCUR:


6
7 JACQUELINE R. MEDINA, Judge


8
9 MEGAN P. DUFFY, Judge




                                 2